Citation Nr: 0725756	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-31 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected degenerative joint disease of the 
lumbar spine, with bulging disc at L4-5 and L5-S1.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to June 1976 
with additional service with the National Guard from February 
1977 to February 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in March 2007.  

Pursuant to a June 2007 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2006).  



FINDINGS OF FACT

1.  The service-connected degenerative joint disease of the 
lumbar spine is not shown to be manifested by forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.   
2.  The veteran has not been shown to have intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past year due to service-connected disability.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected degenerative 
joint disease of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5235-5243 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim for service connection in a March 2006 letter.  By 
this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board is aware that the March 2006 letter concerned the 
veteran's initial service connection claim, not the increased 
evaluation claim.  However, the current appeal arose upon the 
grant of service connection in July 2006.  

The question of whether a further VCAA letter for such a 
"downstream" issue is required was addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 
2003).  

In this precedent opinion, the General Counsel held that, in 
such circumstances, a Statement of the Case (SOC) was 
required in cases involving a "downstream" issue, but 
38 U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Here, the requirement of a SOC was met in 
September 2006.  

The Board also observes that the July 2006 rating decision 
itself contained an explanation of the medical evidence 
relied upon for the assignment of the 10 percent rating, and 
the application of the medical findings to the relevant legal 
authority.  As noted the September 2006 SOC included the text 
of 38 C.F.R. § 3.159, which delineates the respective 
obligations of the VA and the veteran in obtaining evidence 
pertinent to the claim.  

In addition, citation to and an explanation of the 
application of the potentially relevant regulations was 
provided.  Thus, he was aware of exactly what the medical 
evidence needed to show to warrant a higher evaluation.  He 
is also represented by a veterans' service organization that 
assisted him in preparing his appeal and testimony to the 
Board.  The veteran has not alleged that VA failed to comply 
with the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Instead, he has 
identified and submitted additional evidence in support of 
his claim, and he appeared at a hearing before the 
undersigned VLJ.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

By a March 2006 letter the RO notified the veteran of the 
evidence necessary to establish both disability ratings and 
effective dates in compliance with these requirements.  
Further, the veteran was fully notified that he was awarded a 
disability evaluation and an effective date for that 
evaluation in the appealed July 2006 rating decision, in 
which service connection was granted.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

As noted, the RO granted service connection for degenerative 
joint disease of the lumbar spine, with bulging disc at L4-5 
and L5-S1 in July 2006.  A 10 percent evaluation was assigned 
effective in February 2006, the date of claim.  

The private treatment records dated August 2004 to August 
2005 document the treatment the veteran received for his 
service-connected degenerative joint disease of the lumbar 
spine.  

In an August 2004 statement, the private physician noted that 
he had treated the veteran for his spine condition from 2002-
2003.  The physician stated that the veteran had significant 
degenerative disc disease and degenerative joint disease at 
multiple levels throughout the lumbar spine.  

The veteran was able to perform regular job functions as long 
as he adhered to permanent restrictions imposed by the 
physician.  The veteran was permanently unable to move with 
"fighting load at least 2 miles, construct an "individual 
fighting position," perform a timed 2 mile run test event, 
or perform timed sit-ups test event.  Otherwise, the veteran 
was healthy and capable of deployment according to his 
physician.  

The November 2004 MRI results showed slight interval 
progression of degenerative disc disease when compared to a 
prior study, with chronic changes noted at L5-S1.  There was 
no significant central canal or bilateral neural foraminal 
stenosis.  Further, there were no signs of instability seen 
during flexion and extension.  

A July 2005 private treatment record noted that the veteran 
received treatment for diagnosed chronic lumbar strain and 
sprain with history of recurrent acute exacerbations and 
history of lumbar degenerative joint disease.  There was no 
evidence of ankylosing spondylitis on examination.  The 
veteran participated in the restorative physical therapy 
program and was prescribed medication for anti-inflammatory 
treatment.  

Isometric functional capacity testing revealed refractory 
pull-in and push out dysfunction and the veteran was advised 
to be careful at work to avoid injuring his back.  After 
completion of the restorative physical therapy program, the 
veteran was given a home physical therapy program for 
continued treatment.  He was tolerating his activities of 
daily living and activities at work.  He was advised to 
follow-up with treatment on an as-needed basis.  

In an August 2005 statement, a private therapist noted the 
veteran received treatment from April to June 2005.  She 
observed previous MRI's showed significant degenerative joint 
disease and degenerative disc disease.  

The therapist noted that the treatment included cervical 
traction and lumbar traction and ultrasound.  He also  
received myofascial release treatment and was provided with 
an exercise program for strengthening, stabilization and 
stretching.  

During a March 2006 VA examination, the examiner noted that 
the claims file was reviewed.  The veteran reported that he 
injured his back in a helicopter crash while in the National 
Guard in 1978 and had some back pain after the crash but was 
examined and everything was found to be normal.  He reported 
experiencing excruciating low back pain beginning in December 
1978 and low back pain since that time.  

The veteran was noted to have pain in the low back in the 
central lumbar area.  He described the pain as a constant 
pain similar to a dull toothache and rated it as 2 out of 10.  
It radiated around his flank area and would sometimes radiate 
to both legs.  

The veteran denied having any edema, redness and swelling.  
He took various prescribed and over the counter medications 
and muscle relaxants, but nothing really helped the pain.  
Additionally, he tried Tai Chi for stretching and 
strengthening the lumbar muscle and lumbar traction for 
relief of pain, but these did not offer much pain relief 
either.  

Precipitating factors of pain included those of bending down 
and lifting weight, pushing or pulling, extension of the 
back, prolonged sitting more than 30 minutes, or standing 
still in one position for more than 5 minutes.  

His pain was alleviated by modification of his activity, rest 
and pain medication.  During flares, the intensity of pain 
was rated as 10 out of 10.  After a few minutes pain would 
subside; however, it never went away.  

The veteran walked without any assistive device.  He did not 
wear any brace; however, he reported during long distance 
driving he would use a brace.  His gait was normal and 
steady.  Without pain, he could walk several miles; but with 
pain,  it was difficult to walk a block.  

The veteran was able to perform his activities of daily 
living.  His job required a combination of desk work and 
moving around to work on helicopters.  If he sat too long at 
the desk, moving around to work on the helicopters would 
alleviate some pain.  Conversely, if he was moving around 
working on the helicopters for too long, sitting and doing 
desk work helped to alleviate some pain.  He reported having 
had to take 2 days off in a month because of his back.  He 
denied any incapacitating episodes in the last year.  

On examination, there was some paraspinal muscle spasm and 
percussion muscle tenderness present.  There was no edema, 
redness, effusion, swelling, or spinal tenderness.  His range 
of motion testing showed forward flexion to 80 degrees; 
extension to 10 degrees; lateral flexion to 20 degrees 
bilaterally; and rotation to 20 degrees bilaterally.  The 
veteran was in pain throughout the range of motion.  His 
range of motion remained the same after 5 repetitions with 
the continued pain.  

The veteran's upper and lower extremity power was normal, and 
sensation was intact to touch.  The veteran could walk on his 
toes and heels.  The X-ray studies showed degenerative disc 
disease at L5-S1; however, there were no fractures or other 
bony abnormalities.  The veteran was diagnosed with 
degenerative joint disease of the lumbar spine with bulging 
disc at L4-5 and L5-S1 with no radiculopathy.  

A January 2007 private facility MRI report showed stable 
degenerative disc disease, mild at L1-2 and L4-5 and moderate 
at L5-S1.  There was no disc herniation, central canal or 
neural foraminal stenosis or significant change since the 
previous study.  

Under the criteria for evaluating spine disorders (Diagnostic 
Codes 5235-5242), a 10 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; a combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235; muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is in order for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

The "combined range of motion" refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006), a 10 
percent evaluation is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months.  

A 20 percent evaluation contemplates intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  

A 60 percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
for the diseases and injuries of spine or based on 
incapacitating episodes, whichever method results in the 
higher evaluation.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.

The Board has applied the noted criteria to the case at hand.  
However, given the veteran's symptomatology as noted in the 
most recent VA examination (forward flexion to 80 degrees; 
extension to 10 degrees; lateral flexion to 20 degrees 
bilaterally; rotation to 20 degrees bilaterally; normal gait 
and spinal contour or documented incapacitating episodes), an 
evaluation in excess of 10 percent is not assignable under 
either set of rating criteria.  

The Board is aware that in evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not considered in the rating 
criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The Board has carefully considered whether a higher rating is 
assignable due to any of the DeLuca factors-limited or 
excessive movement, pain, weakness, excessive fatigability, 
or incoordination.  In this case, however, the veteran's 
limited range of thoracolumbar motion is the basis for the 
current rating.  

Moreover, while the veteran has objective evidence of pain, 
such pain is not shown to be so disabling as to warrant any 
higher rating.  In fact, the VA medical examiner in March 
2006 specifically found that there was no additional 
limitation of motion after repetition due to the pain.  

The only evidence of record supporting the veteran's claim 
are his own lay assertions, as stated in his March 2007 Board 
hearing.  While the veteran is competent to testify to 
symptoms capable of lay observation, he has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to degree of 
severity.  

Accordingly, his lay opinion to this extent does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996). 

Absent a showing of marked interference with employment or 
frequent hospitalization, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases. See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  




ORDER

An initial evaluation in excess of 10 percent for the 
service-connected degenerative joint disease of the lumbar 
spine, with bulging disc at L4-5 and L5-S1 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


